                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


ROBERT W. COOPER,

           Plaintiff,

v.                                         Civil Action No. 5:16CV148
                                                              (STAMP)
AXIALL LLC,
a Delaware limited liability company,
WILLIAM STARKEY,
WORLD WIDE SAFETY CONSULTING, LLC,
a Florida limited liability company
and SIMAKAS COMPANY, INC.,
a Pennsylvania corporation,

           Defendants,

and

AXIALL LLC and WILLIAM STARKEY,

           Third-Party Plaintiffs,

v.

MPW INDUSTRIAL SERVICES, INC.,
an Ohio corporation,

           Third-Party Defendant.


                    MEMORANDUM OPINION AND ORDER
           AFFIRMING AND ADOPTING THE MAGISTRATE JUDGE’S
         ORDER GRANTING DEFENDANTS’ JOINT MOTION TO COMPEL
               AND OVERRULING PLAINTIFF’S OBJECTIONS

                         I.   Procedural History

      The defendants in the above-styled civil action filed a joint

motion to compel.   ECF No. 132.    This motion specifically seeks to

compel the plaintiff to attend an independent medical examination

pursuant to Federal Rule of Civil Procedure 35.     Id.   This matter

was referred to the Honorable James P. Mazzone, United States
Magistrate Judge.          Magistrate Judge Mazzone entered an order

denying the plaintiff’s objections and granting the defendants’

motion to compel.       The plaintiff then filed objections to the

magistrate    judge’s      order.         For    the    following     reasons,     the

magistrate    judge’s      order     is    affirmed       and    adopted    and     the

plaintiff’s objections are overruled.

                               II.    Background

     The claims of the plaintiff Robert W. Cooper (“Cooper”) arise

out of an incident when Cooper was employed by Simakas Company,

Inc. (“Simakas”) at the Natrium facility of Axiall LLC (“Axiall”)

in Marshall County, West Virginia.                     In the complaint, Cooper

alleges that he was “a member of the Pipefitters and Plumbers Local

Union 495” and “plaintiff and his co-workers were working on water

lines on the ground floor of the chlorine building, when defendant

[William] Starkey [(“Starkey”)] removed a flange blank from the

bottom of the number 5 secondary chlorine receiver tank causing

chlorine   gas   present     in     the   tank    to     be   released     and    enter

plaintiff’s work area.”       ECF No. 1-2 at 2-3.               Cooper alleges that

as a result, he was exposed to chlorine gas and has developed

serious lung problems and other physical abnormalities.                    Id. at 3.

     Defendants, Axiall, Starkey, World Wide Safety and Consulting

(“World    Wide”),   and    Simakas,       and    third-party       defendant,      MPW

Industrial Services, Inc. (“MPW”), filed a motion to compel Cooper

to attend an independent medical examination under Federal Rule of


                                           2
Civil Procedure 35 because Cooper alleges that he was exposed to

chlorine and has suffered serious lung problems and other physical

abnormalities as a result.           ECF No. 132 at 2-3.      The defendants

contended     that    after     communicating    and   conferring    with    the

plaintiff regarding such an examination by email and letter, Cooper

refused to attend such an examination, citing financial and medical

difficulties.        Id. at 3.       The defendants noted that Cooper’s

previous visits to lung specialists and medical facilities near his

home have made it difficult to locate a qualified pulmonary lung

specialist that he has not already visited.             Id.   The defendants

further indicated that they would reimburse Cooper for mileage and

other     travel     expenses    relating   to   the   independent    medical

examination.       Id.    However, the defendants alleged that Cooper

continues to refuse to attend such an examination. Id. Magistrate

Judge Mazzone granted the defendants’ motion to compel (ECF No.

154), and Cooper filed timely objections to that order (ECF No.

157).

                              III.   Applicable Law

        Under Federal Rule of Civil Procedure 72(a), a district court

may refer to a magistrate judge “a pretrial matter not dispositive

of a party’s claim or defense.”             Fed. R. Civ. P. 72(a).           The

parties may file objections to the magistrate judge’s order, and

the magistrate judge’s ruling may be reversed only on a finding

that the order is “clearly erroneous or is contrary to law.”                Fed.


                                        3
R. Civ. P. 72(a); 28 U.S.C. § 636(b)(1).            “A finding is ‘clearly

erroneous’ when although there is evidence to support it, the

reviewing court on the entire evidence is left with a definite and

firm conviction that a mistake has been committed.”            United States

v. United States Gypsum Co., 333 U.S. 354, 68 S. Ct. 525, 92 L.Ed.

746 (1948). In light of the broad discretion given to a magistrate

judge in the resolution of nondispositive discovery disputes, the

court should only overrule a magistrate judge’s determination if

this discretion is abused.    Detection Sys., Inc. v. Pittway Corp.,

96 F.R.D. 152, 154 (W.D. N.Y. 1982); Shoop v. Hott, No. 5:08CV188,

2010 WL 5067567, at *2 (N.D. W. Va. Dec. 6, 2010).

      Federal Rule of Civil Procedure 26(b)(1) permits parties to

“obtain   discovery   regarding   any   nonprivileged        matter   that    is

relevant to any party’s claim or defense and proportional to the

needs of the case.”     Fed. R. Civ. P. 26(b)(1).             In considering

proportionality, courts must consider: (1) “the importance of the

issues at stake in the action;” (2) “the amount in controversy;”

(3) “the parties’ relative access to relevant information”; (4)

“the parties’ resources; (5) “the importance of the discovery in

resolving the issues;” and (6) “whether the burden or expense of

the   proposed   discovery   outweighs        its   likely    benefit.”      Id.

“Information within this scope of discovery need not be admissible

in evidence to be discoverable.”        Id.     Courts may forbid certain

disclosures or discovery “to protect a party or person from


                                   4
annoyance, embarrassment, oppression, or undue burden or expense.”

Fed. R. Civ. P. 26(c)(1).

                            IV.   Discussion

     The defendants requested that “the Court compel [p]laintiff to

attend an independent medical examination.”           ECF No. 132 at 4.

Magistrate Judge Mazzone granted the defendants’ motion to compel,

concluding that the plaintiff placed his medical condition in

controversy and that the defendants made reasonable efforts to

obtain the medical examination.         ECF No. 154 at 4-5.

     First, Magistrate Judge Mazzone concluded that the defendants

made reasonable efforts to obtain the medical examination but,

because of logistical difficulties involving Cooper, were unable to

obtain the same.     ECF No. 154 at 5.        In his objections, Cooper

contests   the   finding   that   the    defendants   met   and   conferred

regarding the scheduling of a Rule 35 medical examination, in

accordance with Federal Rule of Civil Procedure 37 and Local Rule

of Civil Procedure 37.02.     ECF No. 157 at 2-3.       Despite Cooper’s

objections, the evidence demonstrates that the parties met and

conferred in an exchange of emails and a letter.              See ECF Nos.

132-1 and 145-2.     In fact, Cooper stated on the record at the

evidentiary hearing before Judge Mazzone, pertaining to the motion

to compel, that:

     Counselor Hanna asked [him] to modify the Honorable Judge
     Stamp’s scheduling dates and there was two of them. He
     wanted [Cooper] to change the dates of the medical
     examination for the reason being he think[s] he finally

                                    5
     got that doctor in a little late, now he’s pressed for
     time. And the second date he wanted [Cooper] to exchange
     was the date for the examination results.     He wanted
     [Cooper] to change that.       He asked [Cooper] for
     permission to do that and [Cooper] wrote him back.

     Second, Magistrate Judge Mazzone concluded that there is good

cause for an independent medical examination because Cooper alleges

in his complaint that he was exposed to chlorine gas and developed

lung problems as a result.   Importantly, in his objections, Cooper

does not seem to contest the finding that his physical condition is

placed in issue and that such an examination might be applicable.

Rather, Cooper argues that the defendants did not comply with the

requirements under Federal Rule of Civil Procedure 37 and, as well,

Local Rule of Civil Procedure 37.02(a)(1) and (3), which provide

that when moving for an order to compel disclosure or discovery,

the motion must include “a certification that the movant has in

good faith conferred or attempted to confer with the person or

party failing to make disclosure or discovery in an effort to

obtain it without court action,” specifying, “(1) the names of the

parties who conferred or attempted to confer, (2) the manner by

which they conferred, and (3) the date and time of the conference.”

ECF No. 157 at 2-3.    However, Cooper has failed to adequately

explain how including such a certificate with the motion to compel

would have changed his position or altered the magistrate judge’s

findings with respect to the motion to compel.     Furthermore, as

indicated in the preface to the Local Rules of the Northern


                                 6
District of West Virginia, “[a] district judge may, in the interest

of   the      orderly,      expeditious       and    efficient        administration            of

justice, allow departures from the[] Local Rules when warranted by

particular facts and circumstances.”

        Third, Magistrate Judge Mazzone noted that the plaintiff

should     be    compelled        to    travel      to    Beachwood,        Ohio     for    the

independent medical examination. ECF No. 154 at 5. The magistrate

judge    noted       that   the    plaintiff        has    traveled     the       same     or    a

substantially          similar     distance         before      for   his     own    medical

treatment,       and    that     the    defendants        are   willing      to     reimburse

plaintiff for travel expenses. Id. Moreover, the magistrate judge

noted that plaintiff is under no driving or travel restriction from

any health care provider.               Id.   This Court finds no clear error in

the magistrate judge’s conclusion, and thus, affirms and adopts the

magistrate judge’s order granting the defendant’s motion to compel

(ECF No. 154).

                                       V.   Conclusion

        For    the   foregoing         reasons,     the   magistrate        judge’s        order

granting the defendants’ motion to compel (ECF No. 154) is AFFIRMED

and ADOPTED.          Accordingly, plaintiff Cooper’s objections to the

magistrate judge’s order (ECF No. 157) are OVERRULED.

        IT IS SO ORDERED.




                                              7
     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se plaintiff by certified mail and to

counsel of record herein.

     DATED:    November 20, 2018



                              /s/ Frederick P. Stamp, Jr.
                              FREDERICK P. STAMP, JR.
                              UNITED STATES DISTRICT JUDGE




                                   8
